ON APPLICATION FOR REHEARING.
1. The latter clause of Art. 2275 R. C. C. being an exception to the general rule and affecting merely the vendor and vendee of immovable property, cannot be involved by persons not occupying that relation to each other.
2. Where imniovade property is really bought by one party and the title is made to another party who was interposed for certain purposes, there is no relation of vendor and vendee between the real purchaser and the interposed person.
DUFOUR, J.
We reiterate the statement alreay announced that the petition does not suggest any written proof and that the reference to the understanding between de Luppe and his daughter is suggestive of parol proof exclusively. It is now said that “the Court is in error in failing to take into consideration Art. 2275 R. C. C., which reads as follows:
“Every transfer of immovable property must be in writing, *309but, if a verbal sale or other disposition of such property be made, it shall be good against the vendor as well as against the vendee who confesses it, when interrogated on oath, provided actual delivery has been made of the property thus sold.”
May 6, 1907.
Writ granted by Supreme Court May 29, 1907.
Reversed and remanded by Supreme Court, October, 2t 1907. •
The latter clause of the article, being an exception to the general rule and affecting merely the vendor and the vendee, cannot properly be extended to apply to parties not occupying that relation to each other.
De Luppe is neither vendor not vendee; his mother was the vendor and his daughter, the vendee.
In Barbin vs. Gaspard, 15 An. 539, the plaintiff sued to recover a slave in the possession of Snoddy, who was alleged to be a person interposed to protect a debtor from the pursuit of his creditor.
The plaintiff sought to bring her case within the provision of Art. 2275, and the Court said:
“It is to be observed, in the first place, that the relation of vendor and vendee, as contemplated by the article does not exist between plaintiff’s case may well be questioned.”
De Luppe’s creditors can have no greater right in the premises than has de Luppe.
Reahearing refused.